Citation Nr: 1712370	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-12 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include dysthymic disorder, anxiety, depression and paranoia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1982 to March 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision, in which the RO, inter alia, denied service connection for left ear hearing loss, PTSD, and an acquired psychiatric condition.  In January 2011, the Veteran filed a notice of disagreement (NOD) as to these denials.  The RO issued a statement of the case (SOC) in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2011.

In December 2011, based on recent medical evidence added to the claims file (specifically, evidence of a diagnosis of dysthymic disorder), another rating decision was issued, in which the RO denied service connection for an acquired psychiatric condition, to include dysthymic disorder, anxiety, depression, and paranoia.  Simultaneously, a supplemental SOC (SSOC) was issued.

In November 2015, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After taking further action, the AOJ continued to deny these claims (as reflected in a July 2016 SSOC), and returned the matters to the Board for further appellate consideration.  

Parenthetically, the Board notes that this appeal originally included a claim for service connection for a right ankle condition.  However, in May 2016, the AOJ granted service connection for a right ankle condition, assigning an initial 10 percent rating and a July 19, 2010 effective date.  This award represents a full grant of the benefit sought with respect to the claim for service connection for a right ankle condition.  As such, and since the Veteran has not expressed any disagreement with the May 2016 rating action, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1977).

This appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For reasons expressed below, the remaining claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Initially, specific to the claims for PTSD and for an acquired psychiatric disorder, the Veteran stated that he had received treatment at the Brooklyn Park Vet Center in Brooklyn Park, Minnesota.  See October 2011 Correspondence.  A review of the claims file reveals that a November 2011 "summary letter" of the Veteran's treatment from the Brooklyn Park Vet Center was obtained.  However, the actual treatment records from that Vet Center were not.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Therefore, as the outstanding Vet Center treatment records are relevant to the claims for PTSD and for an acquired psychiatric disorder, these claims must be remanded to obtain such records.  On remand, the AOJ should undertake appropriate action to obtain the Veteran's records from the Brooklyn Park Vet Center.  Consistent with 38 C.F.R. § 3.159(c), the AOJ's attempts to obtain such records should continue until the records are obtained, or it is determined that the records don't exist, or that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c) (2016).

The Board also finds that additional development of these claims is warranted.

Regarding the claim for PTSD, the Veteran most recently underwent a VA examination in December 2015, in which the VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, as mentioned above, there remain pertinent, outstanding records, namely, records from the Brooklyn Park Vet Center.  In this regard, the November 2011 "summary letter" from Brooklyn Park Vet Center stated that although the Vet Center did not diagnose mental health disorders and that a complete diagnosis should be administered by appropriate VA providers, the Veteran appeared to have signs and symptoms consistent with the diagnosis for PTSD (after several meetings at the Vet Center).  Accordingly, these records may affect the finding regarding a valid PTSD diagnosis.  Therefore, the most recent December 2015 VA opinion on the matter is not based on consideration of all the relevant evidence.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).

Regarding the claim for an acquired psychiatric disorder, the Veteran most recently underwent the same December 2015 VA examination noted above, in which the VA examiner also concluded that the Veteran had a diagnosis of moderate cannabis use disorder.  In a June 2016 VA addendum opinion, the same VA examiner concluded that, other than cannabis use disorder, the Veteran did not meet the criteria for a diagnosis of any other psychiatric condition, and that the Veteran's cannabis use disorder was unrelated to service or his verified in-service stressor.  

However, as indicated in the Board's prior November 2015 remand, the evidence of record, particularly VA treatment records in December 2010 and January 2011, reflects diagnoses of dysthymic disorder and adjustment disorder with mixed anxiety and depressed mood.  Also, the Board notes that, pursuant to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the requirement of the existence of a current disability for the purpose of a grant of service connection is satisfied when a veteran has a disability at the time he or she files their claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Therefore, although the VA examiner did note the December 2010 diagnosis of dysthymic disorder under relevant mental history, it is not clear from the VA examiner's report whether the Veteran had a diagnosis of dysthymic disorder and/or adjustment disorder with mixed anxiety and depressed mood at the time of, or during the pendency of the claim, and if so, whether either is related to service or the verified in-service stressor.

Regarding the claim for left ear hearing loss, the Veteran was most recently afforded a VA opinion in January 2016, in which the providing VA audiologist indicated that the Veteran had left ear hearing loss that preexisted service.  The VA audiologist also opined that the Veteran's left ear hearing loss was less likely as not aggravated by military noise exposure.  However, in forming this opinion, the VA audiologist relied on incorrect left ear pure tone thresholds at entrance and at separation from service.  

In this regard, the VA audiologist noted that the Veteran's April 1982 enlistment examination report reflected the following left ear pure tone thresholds, in decibels, on audiometric testing: 


HERTZ

500
1000
2000
3000
4000
LEFT
5
0
0
45
30

Also, the VA audiologist noted that the Veteran's March 1985 separation examination report reflected the following left ear pure tone thresholds, in decibels, on audiometric testing: 


HERTZ

500
1000
2000
3000
4000
LEFT
5
0
5
45
30

However, the Veteran's April 1982 enlistment examination report actually reflected the following left ear pure tone thresholds, in decibels, on audiometric testing: 


HERTZ

500
1000
2000
3000
4000
LEFT
5
0
5
45
30

Also, the Veteran's March 1985 separation examination report actually reflected the following left ear pure tone thresholds, in decibels, on audiometric testing: 


HERTZ

500
1000
2000
3000
4000
LEFT
10
5
10
40
30

Hence, the January 2016 VA opinion is based on an inaccurate history and is insufficient.  See, e.g., Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Additionally, it does not appear that the VA audiologist considered all of the relevant evidence in rendering his conclusions.  See Stefl, supra.  In this regard, the January 2016 VA opinion does not mention or indicate consideration of an October 2007 private audiology treatment note, in which the Veteran reported having a long history of hearing trouble that started back in 1985.

Given the above-noted deficiencies, the Board concludes that the December 2015 VA examination report (and June 2016 addendum opinion) and the January 2016 VA examination report, to include the opinions expressed therein, are inadequate to resolve the claims for service connection for PTSD, an acquired psychiatric disorder, and left ear hearing loss.  Notably, with respect to the VA examinations obtained, once VA undertakes the effort to obtain such an examination when developing a service connection claim, even if not statutorily obligated to do so, it must obtain one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the Board finds that further medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claims for service connection on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, on remand, for the claims for PTSD and an acquired psychiatric disorder, the AOJ should arrange to obtain an addendum opinion from the examiner who evaluated the Veteran in December 2015 and provided the June 2016 VA addendum opinion, or from an appropriate mental health professional-preferably, a psychiatrist or psychologist-based on claims file review (if possible).  For the claim for left ear hearing loss, the AOJ should arrange to obtain an addendum opinion from the audiologist who provided the January 2016 VA addendum opinion, or from an appropriate medical professional-preferably, an audiologist-based on claims file review (if possible).  The AOJ should only arrange for further examination(s) of the Veteran if such is deemed necessary in the judgment of the individual(s) designated to provide the above opinions.

While these matters are on remand and prior to arranging to obtain further medical opinions, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file any additional outstanding, pertinent records, in addition to the above-noted Vet Center Records.

As for VA medical records, the claims file reflects that the Veteran has been receiving treatment from the Minneapolis VA Health Care System (HCS), and that records from these facilities dated through January 2016 are associated with the file; however, more recent records may exist.  See Dunn, supra; Bell, supra.  Therefore, the AOJ should obtain from the Minneapolis VA HCS all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since January 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Request complete records from the Brooklyn Park Vet Center.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain from the Minneapolis VA HCS all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since January 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to have the physician who conducted the December 2015 VA examination and provided the September 2016 VA opinion concerning the Veteran's psychiatric disorders provide another addendum opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate mental health professional-preferably, a psychiatrist or psychologist-based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

The mental health professional should specifically review the diagnosis of PTSD in the VA clinic setting-to include the Veteran's reported symptomatology supporting the diagnosis-if any.  Based on review and consideration of such evidence, and consistent with sound medical judgment, the mental health professional should provide an addendum opinion clearly indicating whether the Veteran has met the diagnostic criteria for PTSD at any time pertinent to the claim for service connection that is the subject of this appeal-at the time of, or since the filing of the current claim-even if now resolved or asymptomatic OR that he has never actually met the diagnostic criteria for PTSD at any pertinent point, with an explanation supporting this conclusion.

If the Veteran has met the diagnostic criteria for PTSD at any time pertinent to the claim for service connection that is the subject of this appeal, the mental health professional should provide opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the PTSD resulted from his fear associated with hostile military activity (as conceded by VA).

Additionally, the mental health professional should specifically review the diagnosis of dysthymic disorder and adjustment disorder with mixed anxiety and depressed mood in the VA clinic setting-to include the Veteran's reported symptomatology supporting the diagnosis.  

Based on review and consideration of such evidence, and consistent with sound medical judgment, the mental health professional should provide an addendum opinion clearly indicating whether the Veteran has validly manifested dysthymic disorder or adjustment disorder with mixed anxiety and depressed mood at any time pertinent to the claim for service connection that is the subject of this appeal-at the time of, or since the filing of the current claim-even if now resolved or asymptomatic OR that he has never actually validly manifested dysthymic disorder or adjustment disorder with mixed anxiety and depressed mood at any pertinent point, with an explanation supporting this conclusion.

If the Veteran has validly manifested dysthymic disorder or adjustment disorder with mixed anxiety and depressed mood at any time pertinent to the claim for service connection that is the subject of this appeal, the mental health professional should provide opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that each disorder had its onset in or is otherwise medically related to service-to include fear associated with hostile military activity (as conceded by VA).

Moreover, the mental health professional should also provide additional discussion regarding whether, at any pertinent point, the Veteran has validly manifested any other acquired psychiatric disorder (even if now asymptomatic or resolved).

If so, with respect to each such diagnosed acquired psychiatric disorder other than PTSD, dysthymic disorder, and adjustment disorder with mixed anxiety and depressed mood, the mental health professional should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder had its onset in or is otherwise medically related to service-to include fear associated with hostile military activity (as conceded by VA).

In providing the requested opinions, the mental health professional must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions.  If lay assertions in any regard are discounted, the mental health professional should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  Also, after all records and/or responses received from each contacted entity have been associated with the claims file, arrange to have the audiologist who provided the January 2016 VA opinion concerning the Veteran's left ear hearing loss provide an addendum opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate medical professional-preferably, an audiologist-based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

Following a review of all the relevant evidence of record, the medical professional should render an opinion, consistent with sound medical judgment, as to whether the left ear hearing loss clearly and unmistakably existed prior to service; and, if so, whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond natural progression) during or as a result of service (in particular, due to noise exposure therein). 

If the medical professional determines that the Veteran's left ear hearing loss did not clearly and unmistakably pre-exist service, he or she should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was incurred during service. 

In providing the requested opinions, the medical professional must consider and discuss all pertinent medical and other objective evidence of record-to include, the Veteran's service treatment records (with correct left ear pure tone thresholds at entrance and at separation) and all VA audiology examination reports and opinions-as well as all lay assertions-to include the Veteran's assertion that his hearing trouble started in 1985.  If lay assertions in any regard are discounted

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

